Case 0:20-cv-60129-AHS Document 11 Entered on FLSD Docket 07/20/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No.: 20-cv-60129-SINGHAL

  SHANNON MOSES,

        Plaintiff,

  v.

  CHICAGO’S 312, LLC and ROBERT G.
  BEATTY, individually,

       Defendants.
  _______________________________________/

                                  ORDER OF DISMISSAL

        THIS CAUSE came before the Court sua sponte and on the Court’s June 4, 2020

  Paperless Order (DE [10]). Plaintiff has failed to show proof of service despite multiple

  extensions of time` having been afforded. Accordingly, it is

        ORDERED that the above-styled case is DISMISSED pursuant to Federal Rule of

  Civil Procedure 4(m). The Clerk of Court is directed to CLOSE the file. Any pending

  motions are DENIED as moot.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 20th day of

  July 2020.




  Copies to counsel via CM/ECF
